 Case 1:16-cv-06868-KAM-JO Document 57 Filed 06/03/19 Page 1 of 1 PageID #: 661




Tanvir H. Rahman
trahman@wigdorlaw.com


June 3, 2019

VIA ECF

The Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East, Room 1227 South
Brooklyn, New York 11201

       Re:     Charles, et al. v. Opinion Access Corp., et al.; Index No. 16-cv-06868 (KAM)(JO)

Dear Judge Orenstein:

We represent Plaintiffs and the putative class in the above-referenced matter, and write jointly with
Defendants to notify the Court that the parties have agreed to a revised settlement agreement that
we believe sufficiently addresses the Court’s previously expressed concerns. To that end, we
respectfully request guidance from the Court about how the parties should further proceed in order
to attain the Court’s approval of the agreement. The parties propose submitting a joint letter not to
exceed five pages that will detail and explain the changes made to the terms of the settlement and
supplement the previously submitted motion papers as to why the settlement should be approved.
However, if the Court requires re-submission of a motion for settlement approval, or believes a
different procedure would be more appropriate, we will certainly abide by the Court’s guidance in
that regard.

We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Tanvir H. Rahman

cc:    Counsel for Defendants (via ECF)
